Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Hernández Denton.
La obligación aquí involucrada surge de la participación de Sixto Pabón Rodríguez en un bien inmueble, en virtud de la estipulación suscrita por su entonces esposa, Julia M. Díaz López, para obtener el divorcio por la causal de con-sentimiento mutuo. La estipulación es un requisito sine qua non de esa causal, de génesis jurisprudencial, confec-cionada por los tribunales para atender y remediar los re-clamos a nivel constitucional del derecho a la intimidad de los actores principales en los procesos de divorcio. Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978).
La estipulación —la cual Pabón Rodríguez confió que se cumpliría— tiene las características peculiares de estar inextricablemente atada a esa causal, condicionada a la aprobación del tribunal y a formar parte de la sentencia. Negrón Rivera y Bonilla, Ex parte, 120 D.P.R. 61 (1987). Su naturaleza reviste un alto grado de interés público y su cumplimiento, por imperativo, está sujeto al vital poder de desacato de los tribunales. Sólo así evitamos la devalua-ción de sentencias en estos casos y la proliferación de inci-dentes litigiosos análogos que empeoran el ya recargado sistema judicial.
Srio. D.A.C.O. v. Comunidad San José, Inc., 130 D.P.R. 782 (1992), no es precedente aplicable, pues versa sobre un negocio estrictamente privado, de índole comercial, carente de ese interés público.
*904— o —